Citation Nr: 1104263	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  04-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
orchialgia of the right testicle due to epididymal cyst from 
December 30, 1999.

2.  Entitlement to an initial evaluation in excess of 70 percent 
for schizoaffective disorder from February 7, 2002.

3.  Entitlement to an effective date earlier than February 7, 
2002, for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and April 2009 rating decisions issued 
by a Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2003 rating decision, the RO granted service connection 
and assigned an initial 0 percent (noncompensable) rating for 
orchialgia of the right testicle due to epididymal cyst, 
effective December 30, 1999. 

The Veteran also appealed RO decisions denying claims for service 
connection for posttraumatic stress disorder (PTSD) and for an 
increased evaluation for tinea cruris.  In June 2005, the Board 
denied service connection for PTSD, an increased evaluation for 
tinea cruris, and an increased initial evaluation for orchialgia 
of the right testicle.   The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a November 2006 Joint Motion, the Court affirmed the Board's 
decision denying an increased evaluation for tinea cruris, and 
vacated the Board's decision denying an increased initial 
evaluation for orchialgia of the right testicle and service 
connection for PTSD.  In April 2007, the Board, in turn, remanded 
the latter claims for further development consistent with the 
Joint Motion.  Also, the Board expanded the claim for service 
connection for PTSD to encompass all psychiatric disorders.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

In an April 2009 rating decision, the RO granted service 
connection and assigned an initial 70 percent rating for 
schizoaffective disorder, effective February 7, 2002.  The 
Veteran appealed the initial rating and effective date assigned. 

The issue of an increased initial evaluation for schizoaffective 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the appellant if further action on his 
part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Orchialgia of the right testicle due to epididymal cyst is 
manifested by intermittent pain and tenderness.  

3.  In a February 1999 rating decision, the RO denied the 
Veteran's claim for service connection for schizophrenia, claimed 
as "mental conditions".  Although properly notified, he did not 
file a timely appeal to this decision.

4.  In February 2002, the Veteran filed a claim to reopen his 
appeal regarding entitlement to service connection for a 
psychiatric disorder, to include PTSD, and in an April 2009 
rating decision, the RO granted the Veteran service connection 
for schizoaffective disorder, effective February 7, 2002, the 
date his claim to reopen his appeal concerning his psychiatric 
disorder was received.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for orchialgia 
of the right testicle due to epididymal cyst have been more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.115b, Diagnostic 
Code 7529 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (for 
claims filed prior to October 23, 2008).

2.  The criteria for an effective date prior to February 7, 2002, 
for the grant of service connection for schizoaffective disorder 
have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 
20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to this matter was provided in a June 2007 letter.
 
The Board notes that the Veteran's requests for an increased 
initial rating and for an earlier effective date are downstream 
issues from the grant of the benefit sought, which was initiated 
by a notice of disagreement.  The Court has held that, as in this 
case, once a notice of disagreement from a decision establishing 
service connection and assigning the rating and effective date 
has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 
and 7105 control as to the further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to downstream 
elements...." Goodwin v. Peake, 
22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide 
additional notice as to these issues.

Moreover, the resolution of the Veteran's appeal for an earlier 
effective date is also dependent on the Court's interpretation of 
the law and regulations pertaining to claims for VA benefits.  
Consequently, no further development under the VCAA is warranted 
as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding 
that the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of law).

The Board notes that during an August 1998 VA neuro-psychology 
evaluation, the Veteran reported that he was receiving disability 
benefits from the Social Security Administration (SSA) for a 
work-related back disability.  During a December 2008, he 
reported that he was receiving disability benefits from SSA for 
both a back disability and a mental disorder.  The SSA decision 
and underlying medical records are not of record.  However, the 
Veteran's own statements indicate that any records regarding his 
SSA benefits are not pertinent to the claim for an increased 
initial evaluation for orchialgia of the right testicle.  
Accordingly, there is no prejudice to the Veteran in not 
obtaining such records.  See 38 U.S.C.A. § 5103A(b),(c); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Initial Evaluation for Orchialgia of the Right Testicle

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

752
9
Benign neoplasms of the genitourinary system:

Rate as voiding dysfunction or renal dysfunction, whichever 
is predominant.

Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function 
of kidney or other organ systems, especially 
cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; awakening 
to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, or; 
awakening to void two times per night
10

Obstructed voiding:
Ratin
g
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0
38 C.F.R. § 4.115a (2010) 

The Veteran's orchialgia of the right testicle has been rated as 
0 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 
7529, for benign neoplasms of the genitourinary system.  That 
code indicates that benign growths are to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  In 
this case, however, as explained below, the Veteran does not have 
voiding or renal dysfunction resulting from orchialgia of the 
right testicle due to epididymal cyst.  Hence, assigning a 
compensable rating under these criteria would be inappropriate.  

Rather, the Board has considered the Veteran's symptomatology due 
to this disability, which primarily includes pain and tenderness, 
as more analogous to a painful scar.  See 38 C.F.R. § 4.20; 
§4.188, Diagnostic Code 7804.  The criteria for evaluating a 
painful scar are as follows:

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October23, 
2008)
The Board notes that the rating criteria for evaluating scars 
were amended in October 2008.  However, those revised criteria 
apply only to claims filed on or after October 23, 2008, or 
unless the Veteran requests review under the new criteria.  The 
revised criteria state that one or two scars that are unstable or 
painful warrant a rating of 10 percent.

Factual Background and Analysis

Historically, VA treatment records reflect that the Veteran was 
treated for orchialgia of the right testicle in November 1996.  
An April 1997 record reflects that the Veteran had some relief 
with Elavil (an antidepressant) and that the testicle was 
nontender except on deep palpation.  It was noted that he did not 
desire surgery at that time.  The reports of ultrasounds 
conducted in November 1996 and April 1997 ultrasound reflect that 
the Veteran had a 5.0 mm cystic lesion corresponding to the area 
of tenderness.

The Veteran filed a claim for service connection for testicular 
pain in December 1999.

The report of an October 2002 VA examination reflects the Veteran 
complaints of intermittent right testicle pain since 1975.  He 
said the pain had progressively worsened over the years and that 
he had had some relief with cord blocks.  He reported pain with 
sexual intercourse, but denied any significant urinary tract 
symptoms except some dysuria and hesitancy and he denied any 
erectile dysfunction.  On physical examination, the right 
testicle was not significantly tender, however, there was what 
was likely an epididymal cyst in the superior lateral margin of 
the testicle that was exquisitely tender.  The examiner opined, 
based on the Veteran's history, that the orchialgia of the right 
testicle was due to an epididymal cyst and that the condition had 
its onset during active duty.  The examiner further opined that 
the test results and physical examination did not support the 
severity of the disability suggested by the Veteran's symptoms 
and complaints; however, there was a moderate degree of pain 
associated with the condition.  

A November 2003 VA outpatient treatment record reflects that the 
Veteran denied bowel or bladder incontinence.  

A November 2004 VA outpatient treatment record notes that the 
Veteran requested removal of a scrotal cyst.  On physical 
examination, the physician noted that the Veteran had pea-sized, 
very definite rubbery spherical structure attached to the right 
testicle that was quite sensitive.  An April 2004 sonogram was 
reviewed and it was noted that the cysts were in the epididymis.  
He was referred to the urology clinic.  A December 2004 urology 
consult record reflects that the Veteran had a 20-year history of 
right testicular pain with no correlation to voiding.  The 
Veteran said that he frequently strained to void, particularly in 
the morning and had occasional dysuria.  An ultrasound revealed 
two small cysts in the tail of the right epididymis.  
Conservative management was recommended with Terazosin (a 
medication used to treat symptoms of an enlarged prostate).  

In April 2007, pursuant to the Joint Motion, the Board remanded 
the claim, in part, to determine whether the Veteran's voiding 
dysfunction was associated with  the orchialgia of the right 
testicle due to epididymal cyst.  

An April 2007 VA outpatient record reflects the Veteran's 
complaints of urinary incontinence over the past few months.  He 
also said that his right testicle had been bothering him more and 
that it was painful and more swollen.  On physical examination, 
the right testicle was slightly larger than the left and was 
tender on palpation.  As regards urinary incontinence, a note was 
made to rule out infection and that it might be due to bladder 
spasm.  A low dose of Oxybutynin was recommended (a medication 
used to treat overactive bladder).  As regards right testicular 
pain, a testicular ultrasound was recommended.  In June 2007, the 
Veteran reported that urinary incontinence had improved with 
Oxybutynin.  A testicular ultrasound revealed small hydroceles 
bilaterally, but was otherwise unremarkable.  

The report of a December 2008 VA examination reflects that the 
Veteran had urinary frequency at night and wore a pad during the 
day for post-void dribbling.  On physical examination, his right 
testicle was slightly tender.  It was noted that he had a right 
epididymal cyst and chronic right testicular pain of unknown 
etiology.  It was noted that post-void dribbling and nocturia 
were secondary to benign prostatic hypertrophy (BPH).  

A February 2009 VA outpatient treatment record reflects that the 
Veteran had some pain in the right testicle on palpation and that 
he also had an enlarged prostate.  In September 2009, it was 
noted that he had a diagnosis of symptomatic BPH.  

The report of an April 2010 VA examination reflects the Veteran's 
complaints of urinary incontinence, sexual dysfunction, right 
testicle pain when walking, and a history of enlarged prostate.  
On physical examination of the testes, there was no deformity, 
masses, or tenderness.  The examiner noted that although the 
Veteran had a diagnosis of orchialgia of the right testicle due 
to epididymal cyst, there was not enough evidence to make such a 
diagnosis at that time.  The examiner opined that urinary 
incontinence and impotence were due to an enlarged prostate.  

In sum, ultrasounds have shown that the Veteran has an epididymal 
cyst that has resulted in intermittent pain and tenderness in the 
right testicle.  Although the Veteran has had voiding dysfunction 
and, more recently, sexual dysfunction, these symptoms have been 
medical related to an enlarged prostate (i.e., BPH) rather than 
the epididymal cyst.  Hence, a compensable evaluation for this 
disability under the criteria for voiding or renal dysfunction is 
not appropriate.  As noted above, the Veteran's symptoms 
associated with the epididymal cyst primary involve pain and 
tenderness on palpation.  Having carefully considered the 
Veteran's contentions in light of the evidence of record and the 
applicable law and resolving all doubt in the Veteran's favor, 
the Board finds that the Veteran's orchialgia of the right 
testicle more nearly approximates the criteria for a 10 percent 
rating under Diagnostic Code 7804.

The Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology from his 
epididymal cyst and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

Effective Date for the Grant of Service Connection for 
Schizoaffective Disorder

Laws and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.400 (2010).  
Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  In cases involving claims to reopen, the 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA. 
38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any 
communication or action indicating intent to apply for one or 
more VA benefits may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.1(p) defines application as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.

Factual Background and Analysis

In this case, the Veteran originally filed a claim for "mental 
conditions" in January 1999.  In a February 1999 rating 
decision, the RO denied service connection for schizophrenia.  In 
a letter dated that same month, the Veteran was notified of the 
decision and his appellate rights; however, he did not appeal.  
Thus, the decision is final.  38 C.F.R. § 20.1103 (2010).

In a May 2001 rating decision, the RO readjudicated and denied 
the claim for service connection for schizophrenia after issuing 
a February 2000 VCAA notice letter.  

On February 7, 2002, the Veteran submitted correspondence 
indicating that he wanted to "amend" his claim to include PTSD.  
The RO interpreted this as a claim for service connection and 
issued a VCAA notice letter in May 2002.  As mentioned, this 
claim was originally denied by the RO and Board and appealed to 
the Court.  Pursuant to the Joint Motion and the Board's April 
2007 remand, further development was conducted and the RO granted 
service connection for schizoaffective disorder in an April 2009 
rating decision.  The RO assigned a 70 percent initial evaluation 
effective from February 7, 2002, the date the claim was received.  

The Board has thoroughly reviewed the evidence of record between 
February 1999 and February 2002 to see if the Veteran filed a 
claim, an informal claim, or expressed a written intent to file a 
claim for service connection for a psychiatric disorder and finds 
nothing in the record to support such a finding.  See 38 C.F.R. 
§§ 3.1(p), 3.155 (2010).

In this case, there is no basis to grant an effective date prior 
to February 7, 2002, for the award of service connection for 
schizoaffective disorder.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and 
an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, whichever 
is later"); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a 
claim to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the claim 
to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 ("The Court 
thus holds that the effective-date statute, 38 U.S.C.A. § 
5110(a), is clear on its face with respect to granting an 
effective date for an award of VA periodic monetary benefits no 
earlier than the date that the claim for reopening was filed").  
The Court has also held, that under VA law there is no basis for 
a freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

The Veteran is not without recourse.  He may still file a claim 
for clear and unmistakable error (CUE) in the February 1999 
decision which denied entitlement to service connection for 
claimed "mental conditions."  See 38 C.F.R. § 3.105 (2010).

However, under the arguments advanced at this time, there is no 
legal basis for an earlier effective date.  Accordingly, the 
claim on the basis set out above, is denied.


ORDER

Entitlement to a compensable evaluation of 10 percent for 
orchialgia of the right testicle due to epididymal cyst is 
granted from December 30, 1999, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An effective date earlier than February 7, 2002, for the award of 
service connection for schizoaffective disorder is denied.


REMAND

The Board's review of the claims file reveals that further action 
on the claim for an initial evaluation in excess of 70 percent 
for schizoaffective disorder from February 7, 2002, is warranted.

In the report of the most recent, November 2008 VA examination 
for psychiatric disorder the psychologist stated that due to the 
length of time it took to evaluate the Veteran and given the 
number of patients in the waiting room, he did not have time to 
discuss the effect that the Veteran's schizoaffective disorder 
had on his activities of daily living.  In his November 2009 
notice of disagreement, the Veteran asserted that the medical 
examination was not adequate requested another VA examination.  

Based on the foregoing, the Board finds that the Veteran should 
be afforded a new VA examination to evaluate the severity of his 
schizoaffective disorder.  

As mentioned above, during the November 2008 VA examination, the 
Veteran reported that he was receiving disability benefits from 
the SSA for a mental disorder, along with a back disability; 
however, the Veteran's SSA records have not been associated with 
the claims file.  As the Veteran's SSA records may be pertinent 
to the claim for an increased initial evaluation for 
schizoaffective disorder, these records should be requested.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).; see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  

Accordingly, the claim is REMANDED for the following action:

1.  The RO should obtain from the SSA a copy 
of any decision regarding the Veteran's claim 
for disability benefits pertinent to the 
claim remaining on appeal, as well as copies 
of all medical records underlying those 
determinations.

2.  The Veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of his schizoaffective disorder.  
All indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination must 
be conducted following the protocol in VA's 
Worksheet for Mental Disorders Examination.  

The examiner should provide an opinion as to 
whether the schizoaffective disorder results 
in impairment that more closely approximates 
(a), or (b):

(a) Total occupational and social impairment, 
due to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or own name; or

(b) Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

Adequate reasons and bases are to be provided 
for any opinion provided.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


